ARNOLD, Judge.
Plaintiff contends that the trial court erred in excluding Dr. Flaherty’s opinion testimony because the testimony fell within the statutory limitations governing expert testimony by chiropractors.
G.S. 90-157.2 states:
A Doctor of Chiropractic, for all legal purposes, shall be considered an expert in his field and, when properly qualified, may testify in a court of law as to etiology, diagnosis, prognosis, and disability, including anatomical, neurological, physiological, and pathological considerations within the scope of chiropractic. (Emphasis added.)
Chiropractic is defined by G.S. 90-143 as
the science of adjusting the cause of disease by realigning the spine, releasing pressure on nerves radiating from the *369spine to all parts of the body, and allowing the nerves to carry their full quota of health current (nerve energy) from the brain to all parts of the body.
In the case sub judice, Dr. Flaherty’s testimony included opinions on both the strain or sprain of certain muscles and the strain or sprain of certain nerves. The evidence offered concerning permanency of pain and impairment, however, made no distinction between muscles or nerves. This distinction is important. The testimony as to the strain or sprain of a muscle was properly excluded because such injury and treatment is beyond the field of chiropractic as defined by statute. On the other hand, the trial court erred in excluding the testimony concerning the nerve strain or sprain because such injury and treatment is within the field of chiropractic as defined by statute. G.S. 90-143. Therefore, the trial court incorrectly excluded the testimony as to the permanency of pain and impairment due to nerve damage.
New trial.
Judges Johnson and Parker concur.